Case 21-11750-mdc        Doc 149     Filed 08/26/21 Entered 08/26/21 15:28:25            Desc Main
                                    Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                      CHAPTER 11

  MIDNIGHT MADNESS DISTILLING                 CASE NO. 21-11750(MDC)
  LLC


                           REVISED NOTICE OF SALE HEARING

        By order, dated August 12, 2021 [Docket No. 110] (the “Bidding Procedures Order”), the
 Bankruptcy Court approved certain “Bidding Procedures” that governs the sale by Midnight
 Madness Distillery, LLC (the “Debtor”) of the Assets by the highest and best bidder. Capitalized
 terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Bidding Procedures Order.

        On August 25, 2021, the Auction occurred and Millstone Spirits Group, LLC
 (“Millstone”) was determined to be the Successful Bidder under terms and conditions of an Asset
 Purchase Agreement (to be filed before the Sale Hearing) and ETOH Worldwide, LLC was
 determined to be the Back-Up Bidder.

          The Debtor is requesting that the Bankruptcy Court enter an order (the “Sale Order”),
 providing, among other things, for the sale of the Assets free and clear of all liens, claims,
 encumbrances and other interests, to the extent permissible by law, and the assumption of certain
 liabilities. The form of the Sale Order will be filed prior to the Sale Hearing. A separate notice
 was provided to counterparties to executory contracts and unexpired leases with the Debtor that
 may be assumed and assigned in connection with the Sale Order.

 PLEASE TAKE NOTE OF THE FOLLOWING INFORMATION AND IMPORTANT
 DEADLINES:

      The deadline to file an Objection solely with respect to an objection to the conduct of the
       Auction, the designation of any Successful Bidder or Bid or Back-Up Bidder or Bid, the
       terms (including price) of such bids, or the Debtor’s inability to satisfy the conditions of
       Section 363(f) of the Bankruptcy Code with respect to a Successful Bid or Back-Up Bid
       (an “Auction Objection”) is September 8, 2021 at 4:00 p.m. (ET).

      All other objection deadlines have passed.

      The Bankruptcy Court had originally scheduled a hearing (the “Sale Hearing”) to
       consider the proposed Sale on August 27, 2021 (ET) which has been continued to
       September 15, 2021 at 1:30 a.m. (via Zoom).




 8443340 v1
Case 21-11750-mdc         Doc 149    Filed 08/26/21 Entered 08/26/21 15:28:25      Desc Main
                                    Document      Page 2 of 2




      THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE AN
 OBJECTION BY THE APPLICABLE OBJECTION DEADLINE SHALL BE DEEMED
 CONSENT TO, AND A BAR TO THE ASSERTION BY SUCH PERSON OR ENTITY
 OF ANY OBJECTION TO, THE MOTION, SALE ORDERS, THE PROPOSED
 TRANSACTIONS, OR THE DEBTOR’S CONSUMMATION AND PERFORMANCE OF
 THE TRANSACTION AGREEMENT(S) (INCLUDING, WITHOUT LIMITATION, THE
 DEBTOR’S TRANSFER OF ANY OF THE ASSETS AND ASSUMPTION AND
 ASSIGNMENT OF ANY ASSUMED CONTRACTS, FREE AND CLEAR OF ALL
 LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS).


 Dated: August 26, 2021                     FLASTER/GREENBERG P.C.

                                            /s/ William J. Burnett
                                            William J. Burnett (Bar No. 75975)
                                            Harry J. Giacometti (Bar No. 55861)
                                            1835 Market Street, Suite 1050
                                            Philadelphia, PA 19103
                                            (215) 279-9383 Telephone
                                            (215) 279-9394 Facsimile
                                            william.burnett@flastergreenberg.com

                                            COUNSEL FOR THE
                                            DEBTOR-IN-POSSESSION




 8443340 v1
